DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Response Date
2. 	This Office Action is in response to applicant's response filed on October 24, 2022  

from Non-Final Office Action mailed out on July 22, 2022. 


  			                        Status of Claims 
3.   	Claims 1-4, 8-9 and 18-20 have been amended. Claims 6, 10 and 12 have been 

canceled. Claims 1-5, 7-9, 11 and 13-20 are pending in the Application.


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-5, 7-9, 11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 7-9, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garmark et al. Pub. No. US 2014/0006483 A1 (Hereinafter “Garmark”), in view of Wong et al. Pub. No. US 2012/0210373 A1 (Hereinafter “Wong”).

 	Regarding Claim 1, Garmark discloses a method (see abstract) comprising: 
receiving, at a content transition platform, a transition request, that, originates from a first user device of a plurality of user devices (see paragraphs [0030], [0036] [0053] and [0055]-[0056]); 
identifying, by the content transition platform, a plurality active communication sessions associated with the plurality of user devices, the plurality of active communication sessions comprising a series of communications between the plurality of user devices and one or more content providers (see paragraphs [0118]-[0119], [0036] [0053] and [0055]-[0056]), 
Garmark fails to explicitly disclose:
determining one or more active communication sessions of the plurality of active communication sessions are one or more potential targets of the transition request, wherein the determining includes removing a particular active communication session of the plurality of active communication sessions as a potential target of the transition request when streaming media content of the particular active communication session is inaccessible by the first user device that originated the transition request due to at least one of a hardware or a software configuration of the first user device; 
providing information regarding the one or more active communication sessions to the first user device from which the transition request originated in order to receive a selection of an active communication session that  includes a content stream from the first user device; 
determining, by the content transition platform a second user device of the plurality of user devices to receive a transition of the active communication session that includes the content stream; and 
transitioning, by the content transition platform, the active communication session that includes the content stream to the second user device
In analogous art, Wong discloses:
determining one or more active communication sessions of the plurality of active communication sessions are one or more potential targets of the transition request, wherein the determining includes removing a particular active communication session of the plurality of active communication sessions as a potential target of the transition request when streaming media content of the particular active communication session is inaccessible by the first user device that originated the transition request due to at least one of a hardware or a software configuration of the first user device (see paragraphs [0008], [0119] and  [0022]); 
providing information regarding the one or more active communication sessions to the first user device from which the transition request originated in order to receive a selection of an active communication session that  includes a content stream from the first user device (see paragraph [0025]); 
determining, by the content transition platform a second user device of the plurality of user devices to receive a transition of the active communication session that includes the content stream (see paragraphs [0024]- [0025]); and 
transitioning, by the content transition platform, the active communication session that includes the content stream to the second user device (see paragraphs [0024]- [0025]).
	Therefore, it would have been obvious to one ordinary skill in the art before the

effective filing date of the claimed invention to modify the method of Garmark with the 

teaching as taught by Wong in order to provide session synchronization of an inactive IPTV device with a second device, thereby offering a solution to the difficulty of navigating around (e.g., browsing and searching BIVL content) a main display without disturbing the viewing experience of other users who are watching the main display.

  	Regarding Claim 2, Garmark in view of Wong disclose the method as discussed in the rejection of claim 1. Garmark further discloses the streaming media content includes streaming video content that is accessible using a streaming video player software (see paragraph [0091]).  

	Regarding Claim 3, Garmark in view of Wong the method as discussed in the rejection of claim 1.Garmark further discloses determining the second user device includes receiving a selection of the second user device from the first user device (see paragraph [0069] and [0106]).  .  

	Regarding Claim 4, Garmark in view of Wong the method as discussed in the rejection of claim 1. Garmark further discloses wherein the plurality of user devices are identifiable via a set of identifiers is generated via a device discovery process performed by the first user device (see paragraph [0056]).  

	Regarding Claim 5, Garmark in view of Wong the method as discussed in the rejection of claim 1. Garmark further discloses wherein performing the device discovery process comprises: activating a short-range wireless communication channel (see paragraphs [0115] and [0120]); and collecting the set of identifiers from the plurality of user devices detected within range of the first user device via the short-range wireless communication channel (see paragraphs [0115] and [0120]).  

	Regarding Claim 7, Garmark in view of Wong the method as discussed in the 

rejection of claim 1. Garmark further discloses wherein the transitioning the active 

communication session is initiated by interacting with the content provider via an 

application programming interface associated with the content provider (see paragraphs 

[0126]).  


	Regarding Claim 8, the claim is being analyzed with respect to the rejection of claim 1.

 	Regarding Claim 9, Garmark in view of Wong the computing device as discussed in the rejection of claim 8. Garmark further discloses wherein transitioning the active communication session comprises: monitoring for network traffic associated with the active communication session (see paragraph [0063]); and upon detecting the network traffic associated with the active communication session, rerouting that network traffic to the second user device (see paragraphs [0063] and [0121]).  

	Regarding Claim 11, Garmark in view of Wong the computing device as discussed in the rejection of claim 8.Garmark further discloses wherein identifying one or more active communication sessions comprises identifying network traffic directed to or from one or more of the plurality of user devices (see paragraphs [0048] and [0063]).  

 	Regarding Claim 13, Garmark in view of Wong a computing device as discussed in the rejection of claim 8. Garmark further discloses wherein the one or more active communication sessions are further identified upon determining, using one or more data packet analysis techniques, that data packets transmitted over the one or more active communication sessions are encoded using a video/audio compression protocol  (see paragraphs [0054] and [0134]).  

Regarding Claim 14, Garmark in view of Wong the computing device as discussed in the rejection of claim 13. Garmark further discloses wherein the one or more active communication sessions are determined to pertain to streaming media content based on a type of data included in network traffic transmitted over the one or more active communication sessions (see paragraphs [0048] and [0063]).  .  
.  
	Regarding Claim 15, Garmark in view of Wong the computing device as discussed in the rejection of claim 13. Garmark further discloses wherein the one or more active communication sessions are determined to pertain to corresponding streaming media of a content provider content based on an identity of the content provider (see paragraph [0073]). 

	Regarding Claim 16, Garmark in view of Wong the computing device as discussed in the rejection of claim 8. Garmark further discloses wherein the transition request is initiated on the first user device by a user of the first user device performing a gesture associated with initiation of a transition request (see paragraph [0087]) .

	Regarding Claim 17, Garmark in view of Wong the computing device as discussed in the rejection of claim 8. Garmark further discloses wherein the transition request is initiated on the first user device by a user of the first user device interacting with a transition application installed upon the first user device (see paragraph [0094]).  

 	Regarding Claim 18,  the claim is directed toward embody the method of claim 1 in “non-transitory computer-readable media”. It would have been obvious to embody the procedures of Garmark in view of Wong discussed with respect to claim 1 in “non-transitory computer-readable media” in order that the instructions could be automatically performed by a processor.

	Regarding Claim 19,  the claim is directed toward embody the method of claim 2 in “non-transitory computer-readable media”. It would have been obvious to embody the procedures of Garmark in view of Wong discussed with respect to claim 2 in “non-transitory computer-readable media” in order that the instructions could be automatically performed by a processor.

	Regarding Claim 20, Garmark in view of Wong the non-transitory computer-readable media device as discussed in the rejection of claim 18. Garmark further discloses wherein the second user device is determined from the plurality of user devices based at least in part on one or more capabilities of the second user device (see paragraph [0052]).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424